Case 2:20-mj-10165-MAH Document 5 Filed 05/29/20 Page 1 of 6 PageID: 14




                                                        U.S. Department of Justice

                                                        Ulliled Stqtt?S 4ttorney
                                                        Dist~ir;t of Nmv Jt?rsey


                                                        970 Br,oad Street, 7"'.11oor
                                                        N£'Wrirk" Nirl1-'Ji.wsC';V07J02
QF/,rL AGI<
:lOi.9ROO82~



                                                        March 12, 2020

Ruth .Liebesman, Esq,
3.6 Farview Terra!<e
Paramus, New Jersey 07652

                Re; PleaA&teement with Patrick Sheehan



           T'hisletter setS forth the plea, agreement between YOlJTC;lien(,PAT'RICK
SHEEHAN, and the United States Attorney for the District of New Jersey ("this Office"), The
gpvernmenes offer to enter into this plea agreement will expire .on March 19, 2020 ifit is not
ac,cepted in writln~ by that date.

Charge

                Conditioned on the understandings specified below; this.Office will accept a
gllilty plea,f:J:om rAJ'RICK SHEEHAN to an Information, which charges him with lolowip,giy
tl$ing alikeness Clfthe seal Qfthe United States House of Representatives, or a S\IPs.tantial part
th\lTeof, witho\l~ !J.l!thorizatlon from the.United States House of Representatives or th.e Clerk of
theJ:Iouse ,ofRepresentatives, in violation of Title 18, United States Code, Section 713(d), If
j>AlRICK'SHEEHAN enters a guilo/ plea and is sentenced ontbis cbarge, an" oiherwise fully
complies with all (Jfthe .terms oftbisagreement, this Office will not initiate any fwther criminal
qh;J.(gesa,gillnsUAt.!{ICKSREEHANrelating to letters pUl'P(lrtillg to be from a.l1l.ember of the
United S:tates Hous.e of RepreSentatives containing tile seal of tbe United States House of
Ri;j>.res<:l1,tative$,.;tnd letier$ purporting to be fiumthat member's employee, that'P ATRICK
SlJEE~ 1I'U(hQ[eQ, lin" s,el\t to various recipients in oraboutJl!ly ~O 19" However, i,n the event
~b,ll.taguiity Pi!:/! ill this m!\tter is llot entcr()(:l for any rqason Or the judgment of convlctiOll
enter()(:l asaresult ofthisgu1l\yplea does notrcmain in full force anq effect,PATRlCK
SHEEHAN,l\grees .that.any cbarges that are not time-barred by the applicable stat,l!te of
limitations 0011 the ,Mtethat this agreement is signed by PATRICK SHEEHAN may be

                                                   1
 Case 2:20-mj-10165-MAH Document 5 Filed 05/29/20 Page 2 of 6 PageID: 15




commenced againsthiui, notwithstanding tbe .expiration of the limitations period .lItter PATRICK
SUEEHAN sig1)s the agreement.

Sentencing

                    T1\e violation.o08 U ,S.C. §. 713(d) Qharg~d in the Information to \Vhleh
pATRI¢kS:HEEFJAN lIi$fees to plelld guilty carries a statutory 111aximu111 prison s!lntence of 6
11101lthS ~.nd a statutoI)' maximum fine .equaito the greatest of: (l )$5,000; (2) twice the gross
!l1110)lntof MY pec111liaty gain that any perSOnS detiVlld from the offense; or (3 )twice the gross
ai):J.oiint .(jfany pecunillry loss sustained by any victims of the offense, pursuant.to 1.8 U.S.C.
§3571. A .fine imposed by the sentencing judge may be subject to the payment of interest.

                 The sentence to be imposed upon PATRICK SHEE.HAN is within t.he sole
disqe{ijlti of the .sentencingjudge, s.uPject to the provisions ofthe Sentencing Reform Act, 18
U.'s.C. §§ 355.1-3742. Thesentencingj!ldgemay impose any re.aso.ll!Ib1e sentence up to and
InoiU(ung dle statutory maximum term of imprisonment ~nd the maximum.statutory. fme. This
Office cannot anddQes no! make any representations or promises as io what sentence PATRICK
SHEEifAN ultimately will receive.

               Further, in addition to imposing any other penalty on PATRICK S.HEERAN, the
sentencing Judge;. 0) will Qrder PATRlCK SHEE.HAN to pay an assessment of$lOpursuant.to
18 U.S.C.§.30 13, which asSessment must be paid \;ly the date of sentencing; .and (2) may order
l'ATIUcKS.HEEHAN to pay restitution, ifapplicable, pursuant to 18 U.S.C. §§ 3.663 et seq.

Rights of This Office Regarding Sentencing

                    Except as otberwise pro~ld.ed in this agreement,. this Office reserves its. right to
 'take any Positio_n with respectto the appropri.ate,sentence to be imposed on PATRICK
  SHEERAN by the sentencing judge; \0 correct 'any misstatementsreiating to the sentencing
.proceedings, andlO provide the sentencing judge and the United States Probation Office all law
 'and information rdevanHo sentencing, favorable or othelwise. Tn addition, ibis. Office may
  inform the ,senteneiugjudgc .and the United SlateS Probation Office of: (1) this agreement; and
  (f) the full Qliture and.extent of PATRlCK S.HEERAN's lIctivities and reievant c~nduct with
 r,espeC,! to this C.lIse.

Sdpulations

                  .This Office and PATRICK S.HEE.HAN agree to .stipulate atsentencing to the
 stateinerlts set forth.ill the.attached Schedule A, which hereby is made a part of this plea
 agreement. This.agreement to stipulate, however, cannot and does not bind the sentencing judg\l,
 who .may m<tke indep.endentfactual fmdings and may reject any or all of the stipulations entered
 41tO by the parties. To the extent that the parties do not stipulate to a particular fact Qr legal
.CQnclusion,.each reserves ihe right .to argue the existence obndtheeffect of any such .fact or
 eonclusion ppon the senten~e , Moreover, this agreement to stipulate on the pmtof t!Jis Ofpae is

                                                    2
 Case 2:20-mj-10165-MAH Document 5 Filed 05/29/20 Page 3 of 6 PageID: 16




based on tbe information and cvidellce. that thiS Office possesses as of the date of this agreement.
'fh1!S, i{this Office obtains OJ receives additional evidence or information prior to seniencing that
1~ ~te.IJW/Ies to b.e credible and to be roaterially in conflict with any stipulation in the attacne4
Sche~hde A, this Office shall not.be bOl!nd by any such stipuJation. A determination·that any
~tipl!l~tiol?- i$ !lQt binding shall not release tlithe.r this Oftice or PATRICK SHEE»~ frpmany
other portion ofthis llgreem,ellt, including any other stipulatiou. If the sentencing court rejects a
~tipul&tion,bothparties reserve the rig~t to argue on appt:1ll Or at post-sentence proceedings. timt
the ~entenCing CO\lrt was witi~ill its discretion and authority to do so. These stiPlllations do .not
restrict this Office's right to respond.to questions from the CO\ll't and to correctmisiniQrmation
 that .has been provide4 to the COUlt.

Waiver of AppeaJand Post-Sentencing Rights

                As set forth. in Sche.dule A, tbis Office and PATRICK SHEEHAN waive certain
tights to file an appc;al, collateral atta"k, writ, Or motion after sentencing., incl\!ding, but not
lllnile<\ to, anappeal\!rtQer 18 1,J.:;.C. § 3742 or .3 motion.undet 28 U.S.C. § 22SS.

Immi!1,ration Consequences

                    PATRICK SHEEHAN understands that, if he is not a citizen .ofthc.United States,
 hisguUty plea to the charged offense l11ayrcsultin him being subject to iml11igratjOli proceedings
 .and~emoved from the United States:bYlnakfng bim deportable, excludable, .or inadmis$ible., Of
 li!ndinghisJl.amralization.PATRICK SHE.EHAN understands .that the imrnigraHon¢ons.::q\lcnces
 ofthls plql) will bl.'!.imposed in a separate pro.cccding before the irnmigraUonl)uthoiilies.
 J'AIRICKSHEEHAN wants and agr¢es to plell.d g~lilty to the charged offense regardless orany
 immigration conseq\lences oflhis plea, even if this plea will cause his removal from the United
 S(ates. PATRICK SHEEHAN understands that he .is bound by th~ guilty plearegardless of any
.irmnigratiou conseq];lences.ofthe plea. Accordingly, PATRICK SHEEHAl'l waives any and ali
 ch<l1lenge.s. to IIfs .guH~ypit:1l and to his sentence :baserl on any immigration consequences, and
 agrees not to seektq witbdraw his guilty plea, or to file a direct appeal or any kind of collateral
 attack challenging his guilty plea,. conviction., or sentence, based on any immigration
 conse.ql.l~nces.ofhis guilty plea.                           .                       .

Other Provisions

                This <lgreellll)nt is limited to the {,Tnited .stlltes Attorney's Office for the Di~trict of
l'l¢w.]ersey.and c.annot bind other federal, state, or local authorities. Howeve~,thisOffice will
bring,this agreement to the attention ofother prosecuting offices, if requested to do so.

               This agreement was reached WiUlout regard to any civil or aPrninistrativem!\tters
that may be pendingorcomrnenced in tne f)!iure againsLP ATRICK SHEEHAN. This. llgreelnent
dt)es not prohibitthe UnitedSmles, any agency thereof (including the Internal Reyenue Servke),
or aAY third party .frQm initiating or prosecuting any civil oradrninistrative proceeding against
I>A'UUCK SHEERAN.

                                                     3
    Case 2:20-mj-10165-MAH Document 5 Filed 05/29/20 Page 4 of 6 PageID: 17




                                       :t)l9!'p*q¥tslq~Qt1 tlli&~gre~ll;\¢I)t sil!tHpr~lll!le P1¥l'RrQ~$~~~li:l:!AN from
J?~tts¥itl&J~~tl,af!p~Qprjat9.fQru!)1I.· . ~hQl)permitted.,· b'i ..ili;y., an.·~ppe~•. .9?n!iterll.1attack, .~~~. ~lt.
t®tlg!l-\flFli~g .~~~. ,E'A.TBl<'~ SHJ;;13I·Ii\.N rec~~Y¢\l!l91'!s.J;ittltl9naUyjl.le:tt~ct!v!l . l)¥si~~iwMBf."
c.§I,lMl:}l,.                  "                                                                                '!',(' , '

No;DtllcF,Ptom'ises,
, "-';,;,,,,""   ·.~-,,-C"~:': ' ·'" ",l':'~"'~'--"-'"



              l1#sa~~ll>t)I)t\:Q.nstitlites the l~lea a.gtf)¢rncnt .b~tW~¢Ill:'A::rl\ICK$HEEH,4iN
aW!.~,!i$qmc!;· ~~S\!per$94e~ \'II)ypr:evi()llSagr~GI1JCllts .• ~etwe~IlUlem, No · !ldc.litipnal.,prOI~i$pll,
agr~lfij, g~· cq!~~I;h:lns vv,1,lI·lleWllpe1.UlJ,es$. ~et for.th inwritingands\g~~4 by the partIes,




                                                                               CRAIG-CARPENITO
                                                                               Ucited States Attoniey

                                                                                   {~V\ .~
                                                                              . By: CARIFAlS
                                                                              ,.A$s.isllli\t U.s. A,tti)fujly
 Case 2:20-mj-10165-MAH Document 5 Filed 05/29/20 Page 5 of 6 PageID: 18




                     I have .rect;i:ved this letter from 'my attorney, Ruih.Liebesmari, Esq..r. have read. it
 MyatWme¥.and rMv.edis~.uss,ed, it and all of its prQvisio,lIS, inc1udingthose !lddressing the chi'!:rge,
sentencing, stipulations, walMer, and immigration Consequences. l understllnd this letter fully. I
 here1;ly ac~ept jts ~~ a,ndcQnditiOJl~ and acknowh:dge t\lat ~t cousfj,tutes the plea agreemept
,p:~I)Vee!).tl'!e piUtie~.11.jl1derstap,d tbaJno additjonal promises, agreeI;:lentS, oJGOnditions haVe been
 roll.de or wiill;>e m~e unle~s- set forth in wri~ng !!nd s(gn~ by~e parti~s, I want to p/eadgullty
 pursua,n~ tg this pJea,agre,emeJ1:t.


AGREED AND j\.CCEPTED:



                                                                   Date:   3 IlL{ /c20J()


               I have 'discussed with.my client. this plea agreement .and all.ofits·provisions;
including those addr\lSsmg the charge, sentencing, stipulations, waiv.er, and immigratipn
tonsequenyes ..Mycli\IDt understanqs this,plea agreement .fully ·ahq wantS to·plead guilty
pJ.lfaiia,nt Jojt..

                               \


~eluo~
. ~le         &i      n Esq.




                                                     5
 Case 2:20-mj-10165-MAH Document 5 Filed 05/29/20 Page 6 of 6 PageID: 19




                             .Plea Agreement with PATRICK SHEEHAN

                                                Schedule A

        .1. This om"e and.pATRICK, SJIEEJIAN agree to stipulate t9 the folloWing f<l~.ts:
             .a. While PATRICK SJIEEJIANwas emploYee! by a member ,o f the United States
f{Quse of Representatives (the "Mo.JI"), frQm in Qr abQut ,February 2018 tQ .i n or <IbQut.August
2019, he.had aCCeSS. to theMOH's off'icialletterhead, which contained.the likeness Qfthe seal or
a sl,Ibs(antial part Qf the seal at'the United States Bouse of Representatives.

            b. InQ( aboutiuly 2019, while in New Jersey, PATRICK SHEEHAN (irafte(i an(i
mailed to various recipients,letters purporting to be from an employee oithe Mo.H, which were
neither created, approved, nOl' signed by the employee (the "eLllployee letters").

            c. The employee letters contained Mse infonnation regarding the employee and the
MOH.

              d. In or aboutJuJy 2019, while in New Jersey, PATRICK SHEEHAN drafted.and
 mailed to various recipients multiple copies of a letter .on the Mo.H's official letterhead
JiU1'i>orting to be from the MOH (the "Mo.H letter"), which were neither created, approved, nor
 signed by the MOB, .and which contained the likeness of the seal or a substantial part of the .Seal
.Qithe United SfatesHQuse of Represel1tatives.

            e. TIw MOH 1.etter purported to. respond to the false information in the emplOyee
lettilr~,~n4 ail)o ~Qn!<line(i fM~.e .information.

             f. PA1;IUCK SHEEHAN was not allthorized to use the l.il!terhead containing the.
lilqenes&' ofthe seal.or a.substantial pari ofthe s.eal of the United States House ofRel'fesentatives
in this .manner.

            g. As ofthe date of this letter,l'ATRICK SHEEHAN has demonstrated a
recognitjol1and atlirmativeacc.ep(ance of personal responsihility for the offense charged.

          2. PATRICKSHEEHAN knows that he has and voluntarily waives the right to file any
 appe.al, anY CQUllteJ'll1 alta.ck, or any oth.er writ .Of motion, illcluding, but n.ot limited. to, any
 IIppeal J.!,!\der 18 U,$.q,§ 3742 Of amotion und\'lr 18 U.S.C. § ZZ$Q, which challenges the
 sentJ')n<;elm,P9seq b¥ the sentencin,g ~)lIt if that sentence is equiValent to o.r falls below the
 statutory maximum term of imprisonment. Furthermore, if the sentencing court accepts a factual
 stipulatiQn set forth above, both parties waive the right to fileanappcal,. collateral attack, writ, or
.motion Claiming thatthe sentencingco.urt .erred in doing so.




                                                     6
